UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period to Commission file # 033-00737 CNB CORPORATION (Exact name of registrant as specified in its charter) Michigan 38-2662386 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 303 North Main Street, Cheboygan MI 49721 (Address of principal executive offices, including Zip Code) (231) 627-7111 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 or the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a small reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes ¨No x As of May 11, 2011 there were 1,212,098 shares of the issuer’s common stock outstanding. CNB CORPORATION Index PART I - FINANCIAL INFORMATION Item 1 – Financial Statements (Condensed): Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income –Three Months Ended March 31, 2011 and 2010 4 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 – 14 Item 2 – Management's Discussion and Analysis of Financial Condition and Results of Operations 15 – 20 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 20 Item 4 – Controls and Procedures 20 PART II - OTHER INFORMATION Item 1 – Legal Proceedings 21 Item 1A – Risk Factors 21 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 – Defaults Upon Senior Securities 21 Item 4 – (Removed and Reserved 22 Item 5 – Other Information 22 Item 6 – Exhibits and Reports on Form 8-K 22 Signatures 23 Exhibit Index 24 2 Index PART I – FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS (CONDENSED) CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) March 31, December 31, ASSETS (Unaudited) Cash and due from banks $ $ Interest-bearing deposits with other financial institutions Total cash and cash equivalents Time Deposits with other financial institutions Securities available for sale Securities held to maturity (market value of $8,546 in 2011 and $8,727 in 2010) Other securities Loans, held for sale Loans, net of allowance for loan losses of $1,845 in 2011 and $2,354 in 2010 Premises and equipment, net Other assets Total assets $ $ LIABILITIES Deposits Noninterest-bearing $ $ Interest-bearing Total deposits Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Common stock - $2.50 par value; 2,000,000 shares authorized; and 1,212,098 shares issued and outstanding in 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 Index CONSOLIDATED STATEMENTS OF INCOME (dollars in thousands, except per share data) Three months ended March 31, (Unaudited) INTEREST INCOME Loans, including fees $ $ Securities Taxable Tax exempt Other interest income 57 59 Total interest income INTEREST EXPENSE ON DEPOSITS NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fees Net realized gains from sales of loans 27 30 Loan servicing fees, net of amortization 23 20 Other income 82 Total noninterest income NONINTEREST EXPENSES Salaries and employee benefits Deferred compensation 64 61 Occupancy Legal and professional FDIC Premiums ORE losses and carrying costs 40 Other expenses Total noninterest expense INCOME BEFORE INCOME TAXES Income tax expense 13 26 NET INCOME $ $ TOTAL COMPREHENSIVE INCOME $ $ Return on average assets (annualized) % % Return on average equity (annualized) % % Basic earnings per share $ $ Diluted earnings per share $ $ Dividends declared per share $
